EXHIBIT 20 For Immediate Release September 29, 2016 BOWL AMERICA REPORTS FISCAL YEAR EARNINGS Bowl America Incorporated today reported earnings per share for its 53-week fiscal year ended July 3, 2016, improved to $.42 from $.32 in the prior fiscal year. Earnings per share for the fourth quarter, which included a 14th week, increased to $.10 from $.04 in the 2015 fiscal fourth quarter. The extra week of revenue, stronger traffic throughout the year, and relatively flat expenses led to higher earnings in both the 2016 quarter and full year. Both years suffered closures due to winter storms. The late start of the league season in fiscal 2016 resulted in the extra week being a league bowling week. Equipment and furnishings at one location reached full depreciation in the third quarter of fiscal 2016 resulting in a decrease in depreciation expense in the fourth quarter. A more detailed explanation of results is available in the Company’s Form 10-K filing available through the website www.bowlamericainc.com. Bowl America operates 18 bowling centers and its Class A common stock trades on the NYSE MKT under the symbol BWLA. * BOWL AMERICA INCORPORATED Results of Operations Fourteen Weeks Ended 07/03/16 Thirteen Weeks Ended 06/28/15 Fifty-three Weeks Ended 07/03/16 Fifty-two Weeks Ended 06/28/15 Operating Revenues Bowling and other $ Food, beverage and merchandise sales Operating expenses excluding depreciation and amortization Depreciation and amortization (Loss) on disposition of assets ) Interest, dividend and other income Earnings (loss) before taxes Net Earnings Comprehensive Earnings $ Weighted average shares outstanding EARNINGS PER SHARE * SUMMARY OF FINANCIAL POSITION Dollars in Thousands 07/03/16 06/28/15 ASSETS Total current assets including cash and short-term investment of $1,471 and $912 $ $ Property and investments TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Total current liabilities $ $ Other liabilities Stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $
